—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered September 10, 1997, convicting defendant, upon his pleas of guilty, of criminal possession of stolen property in the fourth degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years and 2 to 4 years, unanimously affirmed.
Defendant’s claim that the sentencing court’s remarks recommending against defendant’s parole release constituted an enhancement of his promised sentence is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it (see, People v Saldana, 221 AD2d 239, 240, lv denied 87 NY2d 1024). Concur — Nardelli, J. P., Williams, Wallach, Lerner and Andrias, JJ.